Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 1 of 19 PageID #:532



                   UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  Landale Signs and Neon, Ltd.,       )
                                      )
              Plaintiff,              )
                                      )
        v.                            )      Case No. 1:16-cv-07619
                                      )
  Runnion Equipment Co., and          )
  John Doe,                           )
                                      )
              Defendants.             )
  ____________________________________)

   Plaintiff’s Answer to Defendant Runnion Equipment Company’s Statement
                of Undisputed Facts and Plaintiff’s Additional Facts

  Plaintiff, Landale Signs and Neon, Ltd. (“Landale”), through counsel,

  Patterson Law Firm, LLC, and for its Answer to Defendant Runnion

  Equipment Company’s (“Runnion”) Statement of Undisputed Facts,

  states as follows:

      1. The Plaintiff, LANDALE SIGNS AND NEON, LTD. (hereinafter

  referred to as "Landale"), is a Canadian corporation with its principal

  place of business in Edmonton, Alberta, Canada. (Plaintiff’s Third

  Amended Complaint, paragraph 4.)

  Answer: Undisputed.

      2. The Defendant, Runnion, is an Illinois corporation with its

  principal place of business located in Lyons, Illinois. (Plaintiff's Third

  Amended Complaint, paragraph 5.)

  Answer: Undisputed.
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 2 of 19 PageID #:533



      3. The matter in controversy here exceeds, exclusive of interest and

  costs, the sum of seventy-five thousand dollars ($75,000.00). (Plaintiff's

  Third Amended Complaint, paragraph 7.)

  Answer: Undisputed.

      4. Jurisdiction in this action is predicated on diversity of the

  citizenship of the Plaintiff and Defendants pursuant to 28 U.S.C. §1332,

  and venue is proper in this District Court pursuant to 28 U.S.C. §1391.

  (Plaintiff’s Third Amended Complaint, paragraph 8.)

  Answer: Undisputed.

      5. Darrell Brown, as President of Landale, contacted Patrick

  Runnion, as Chief Executive Officer of Runnion, personally to initiate

  discussions and negotiations regarding a particular type of truck-

  mounted crane. (Brown dep., p. 24.)

  Answer: Undisputed.

      6. In April of 2016, Landale entered into a contract with Runnion for

  the purchase of a truck-mounted crane for $87,625.00. (Plaintiff’s Third

  Amended Complaint, paragraph 10.)

  Answer: Undisputed.

      7. Apart from telephone communications, Landale and Runnion also

  communicated via e-mail to negotiate and finalize the terms of the

  agreement. (Plaintiff's Third Amended Complaint, paragraph 11.)

  Answer: Undisputed.



                                        2	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 3 of 19 PageID #:534



      8. Patrick Runnion signed the contract between the parties on behalf

  of Runnion Equipment on April 11, 2016. (Patrick Runnion deposition, p.

  68.)

  Answer: Undisputed.

      9. Darrell Brown signed the contract on behalf of Landale on April

  12, 2016. (Runnion dep., p. 69; Darrell Brown dep., p. 49.)

  Answer: Undisputed.

      10. The contract that existed between the two parties was utilized as

  an exhibit at Darrell Brown's deposition. It is also included in Exhibits

  17 and 10 to the deposition of Patrick Runnion. (Brown dep., p. 83,

  Exhibit 1, pages 3 "A" and 4 "A"; Runnion dep., Exhibit 10, Exhibit 17.)

  Answer: Disputed that Brown Exhibit 1, pages 3 “A” and 4 “A”

  constitutes the contract as the cited testimony from Darrell Brown’s

  deposition does not support the proposition. Darrell Brown testified that

  the first three pages of Brown Exhibit 7 were the contract. Ex. A, Brown,

  118:20-119:20, Brown Ex. 7. Brown Ex. 1, pages 3-5A are the same

  pages. The contract price was $88,000. The contract was then changed

  to add a $125 document fee for a total of $125. Ex. A, Brown, 56:12-20,

  Brown Ex. 1 (page 2 C). The contract was subsequently modified to

  reduce the purchase price by $500 as Runnion could not produce the

  NAFTA document that would permit the vehicle to be exempt from duty.

  Brown, 56:21-57:6. The contract price was therefore changed to $87,625



                                        3	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 4 of 19 PageID #:535



  through the parties’ agreement. Ex. A, Brown, 61:3-10, Brown Ex. 1

  (page 2 D).

      11. When the completely signed contract of April 12, 2016 was

  returned to Runnion, it was accompanied by a facsimile cover sheet.

  However, the document in question was transmitted via e-mail to

  Runnion. (Runnion dep., p. 69, Exhibit 20.)

  Answer: Disputed. Darrell Brown testified “I presume I faxed that.” Ex.

  A, Brown, 84:15-22.

      12. The E-mail containing the signed contract was sent on April 12,

  2016 at 1:27 p.m. (Runnion dep., pp. 69-70.)

  Answer: Disputed. The cited deposition testimony and the referenced

  exhibit state it was sent on April 13, 2016. Ex. B, Runnion, 69:16-23.

      13. The e-mail which accompanied the signed contract that was

  forwarded to Runnion originated from a gmail address listing Darrell

  Brown as the sender. (Runnion dep., p. 70.)

  Answer: Undisputed.

      14. The same gmail address followed the signed contract transmittal

  of April 12, 2016. (Runnion dep., p. 71.)

  Answer: Disputed as the contract was transmitted on April 13, 2016.

  Ex. B, Runnion, 69:16-23.

      15. The written contract as executed by the parties contained the

  following language:



                                        4	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 5 of 19 PageID #:536



          This document contains the terms of sale. The entire
          contract between Seller and Buyer is contained in this Sales
          Order; no alleged oral promises or conditions not set forth
          herein shall be binding upon Seller or Buyer, and any prior
          negotiations between the parties are merged into the terms
          of this document. (Runnion dep., Exhibit 17, first paragraph;
          Brown dep., Exhibit 1, page 3 "A".)

  Answer: Undisputed.

      16. The written contract executed between the parties does not

  contain any language which obligates either Runnion or Landale to

  maintain security for any information pertaining to either party or their

  negotiations. (Runnion dep., Exhibit 17; Brown dep., Exhibit 1, page 3

  "A".)

  Answer: Undisputed.

      17. Runnion's personnel can be reached at the basic e-mail address

  of "@runnionequipment.com". For instance, Patrick Runnion may be

  contacted by utilizing "prunnion@runnionequipment.com ". (Runnion

  dep., Exhibit 15.)

  Answer: Undisputed.

      18. Darrell Brown's e-mail address at Landale is

  "darrell@landalesigns.com". (Brown dep., p. 53; Runnion dep., p. 27.)

  Answer: Undisputed.

      19. The record establishes that several sets of divergent wiring

  instructions were received by Landale in conjunction with the parties'

  transaction. It is undisputed that Landale received initial wiring

  instructions from an e-mail address listed as "runnionequpment" (note

                                        5	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 6 of 19 PageID #:537



  the misspelling of "equipment") on April 18, 2016. (Brown dep., pp. 54,

  58, Runnion dep., Exhibit 16.) These wiring instructions requested that

  the funds for the purchase of the truck-mounted crane be sent to

  someone not named Runnion in a state other than Illinois; namely,

  Michael Mitch LLC at BB&T Bank in Cary, North Carolina. (Runnion

  dep., Exhibit 16.)

  Answer: Undisputed.

      20. Later, on May 12, 2016, Landale received a second set of wiring

  instructions directing that the funds be transferred to yet another entity

  not named Runnion and in a state other than Illinois. The second set of

  wiring instructions directed Landale to send the funds to Prime C.

  Contractors at the Sun Trust Bank in Alexandria, Virginia. (Runnion

  dep., Exhibit 16.) These same instructions were also forwarded from an

  e-mail address listing "runnionequpment.com " as the same source as

  the April 18, 2016 initial set of wiring instructions. (Brown dep., p. 60;

  Runnion dep., Exhibit 16.)

  Answer: Undisputed.

      21. Landale ignored the initial instructions of April 18, 2016 because

  the completion of documentation necessary for shipment of the truck-

  mounted crane from the United States to Canada through an

  intermediate broker had not yet been completed. However, by the time

  the second set of wiring instructions of May 12, 2016, the necessary

  documentation had been completed. Consequently, on Friday May 13,

                                        6	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 7 of 19 PageID #:538



  2016, Darrell Brown directed that the funds for purchase be forwarded to

  Prime C. Contractors at the Sun Trust Bank in Alexandria, Virginia;

  again, pursuant to the second set of instructions referenced above.

  Answer: Undisputed.

      22. The money for the purchase of the truck-mounted crane was

  transferred to Sun Trust Bank on Friday, May 13, 2016. By the following

  Monday, May 16, 2106, Darrell Brown began to realize that he was a

  victim of fraud by someone in Virginia. (Brown dep., p. 35.)

  Answer: Undisputed.

      23. On Tuesday, May 17, 2016, or four days after the funds had been

  transferred, Darrell Brown spoke to Patrick Runnion by telephone.

  (Brown dep., pp. 36-37.)

  Answer: Undisputed.

      24. At some point during that telephone conversation, Darrell Brown

  and Patrick Runnion discussed that Runnion had been receiving and

  responding to e-mails from Darrell Brown that utilized a gmail address.

  (Brown dep., pp. 37, 124.)

  Answer: Undisputed.

      25. During that same telephone conversation and in conjunction with

  the fraudulent transfer to Virginia, Patrick Runnion mentioned to Darrell

  Brown that he was aware of a similar fraudulent effort that had been

  attempted with regard to a proposed transaction involving Patrick

  Runnion's financial advisor. (Brown dep., p. 38; Runnion dep., pp. 35-

                                        7	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 8 of 19 PageID #:539



  37.) However, this incident did not involve Runnion's e-mail address at

  "runnionequipment.com", but rather a personal e-mail.

  Answer: Undisputed as to the first sentence. Landale objects to and

  moves to strike1 the statement “However, this incident did not involve

  Runnion's e-mail address at "runnionequipment.com", but rather a

  personal e-mail” as it is wholly unsupported by the record in violation of

  Local Rule 56.1(a), which provides that the facts refer to the documents

  relied upon to support the facts set forth in the paragraph. Facts

  without citation are improper as there must be admissible evidence for

  allegations made in summary judgment. Baines v. Walgreen Co., 863

  F.3d 656, 662 (7th Cir. 2017).

          26. Runnion Equipment Company utilizes detailed and specific wiring

  instructions. After the realization that two sets of fraudulent wiring

  instructions had been sent to Landale, Runnion forwarded a copy of their

  legitimate wiring instructions to Darrell Brown on May 18, 2016 at his

  landale.com e-mail address. (Brown dep. p. 75.)

  Answer: Undisputed, except disputed that it was sent to landale.com

  email address as the email address was landalesigns.com. Ex. A, Brown,

  53:15-19.

          27. In its Answers to Defendant's First Set of Interrogatories,

  Landale specifically stated:

  																																																								
  1	Pursuant	to	this	Court’s	standing	order	on	Summary	Judgment	Practice,	Landale	is	including	its	

  objections	to	statements	of	fact	in	its	Rule	56.1	statement	rather	than	in	a	separate	motion.	
                                                             8	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 9 of 19 PageID #:540



         Mr. Runnion made no specific statements that he would
         protect Landale's information.

         (Plaintiffs Answers to Defendant's Interrogatory No. 10.)

  Answer: Undisputed.

      28. At his deposition, Darrell Brown testified that he would define

  sensitive information as personal information. (Brown dep., p. 101.)

  Answer: Disputed. Darrell Brown testified that sensitive information was

  “[a]ny information that we would give to somebody we’re doing business

  with, is personal, and it’s within our—should be kept—what word do I

  use—should be kept under cover, if you will. Sensitive information—we

  assume that they’re going to have a security protocol to within their

  company to protect information that we would send them.” Ex. A,

  Brown, 100:23-101:8.

      29. During his deposition, Darrell Brown admitted that no personally

  sensitive information had been involved in the communications and

  negotiations between Landale and Runnion regarding the truck-mounted

  crane. (Brown dep., p. 102.)

  Answer: Undisputed that no “personally sensitive information” was

  involved, but disputed to the extent that this references business

  sensitive information as there was information that was revealed that

  concerned the transaction that was expected to be confidential. Ex. A,

  Brown, 102:17-103:1; 104:8-11.




                                        9	
  	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 10 of 19 PageID #:541



       30. Also during the course of his deposition, Darrell Brown

   expressed the opinion that he believed the terms of the sales agreement

   and any personal information should be kept confidential. (Brown dep.,

   p. 102.)

   Answer: Undisputed.

       31. In his continuing testimony, Darrell Brown further admitted that

   all information regarding Landale and Runnion that were included in the

   negotiations and communications, except for the purchase price, could

   be found by accessing each party's respective website. (Brown dep., p.

   103.)

   Answer: Disputed, as the testimony was that the “business deal itself”

   was unavailable publicly and the information exchanged in this deal was

   similarly unavailable, as without the private communications the third

   party could not have redirected the wire. Ex. A, Brown, 104:8-22.

       32. Darrell Brown admitted in his deposition that he did not notice

   any delay in the receipt of e-mails from Runnion until certain delays were

   pointed out to him by a Runnion employee following the transfer of funds

   to the fraudulent individual in Virginia. (Brown dep., p. 106.)

   Answer: Undisputed.

       33. In his deposition testimony, Darrell Brown definitively stated

   that he would never do business with someone whom he did not feel

   acted in good faith and in a fair deal. (Brown dep., p. 108.)

   Answer: Undisputed.

                                        10	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 11 of 19 PageID #:542



       34. Darrell Brown further testified in his deposition as to his belief

   that Patrick Runnion absolutely proceeded in good faith. (Brown dep., p.

   109.)

   Answer: Undisputed that he testified that Pat Runnion proceeded in good

   faith up until the time of the money disappearance, disputed that he

   subsequently proceeded in good faith. Ex. A, Brown, 109:11-18.

       35. Darrell Brown also admitted in his deposition testimony that he

   had no prior dealings with Runnion Equipment Company. (Brown dep.,

   p. 117.)

   Answer: Undisputed.

       36. During his deposition, Patrick Runnion testified that in his

   opinion it would be the custom and practice to maintain confidentiality of

   negotiations during an equipment sale. (Runnion dep., p. 44.)

   Answer: Undisputed.

       37. Patrick Runnion testified that from his experience in a sales

   negotiation, the confidential information would include only the specific

   pricing and the banking information of the buyer and seller. (Runnion

   dep., pp. 46-47.) The confidentiality of the pricing was for the protection

   of Runnion in preventing a proposed transaction being undercut by a

   competitor. The confidentiality of the banking information is both

   necessary and obvious.

   Answer: Disputed that Pat Runnion testified that the confidential

   information would include only the specific pricing and the banking

                                        11	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 12 of 19 PageID #:543



   information of the buyer and seller, as Pat Runnion was asked the

   following questions and gave the following answers: “you believe there is

   an obligation, for example, to keep the parties banking details

   confidential as between the two parties engaging in the transaction,

   correct? A. Certainly. Q. The details of the negotiations you expect that

   the seller of equipment in the equipment sales industry would not be

   divulging the details of the negotiation to third parties of the transaction,

   correct? A. That’s correct.” Ex. B, Runnion, 47:3-14. Pat Runnion also

   testified that “when we start getting into negotiation with somebody

   that’s what I would consider confidential.” Ex. B, Runnion 67: 13-15.

       Landale objects to and moves to strike the statement “the

   confidentiality of the pricing was for the protection of Runnion in

   preventing a proposed transaction being undercut by a competitor” as it

   is unsupported by the cited testimony or the record.

       38. The only information upon which both sides agree as being

   confidential and within the context of their discussions, was the pricing

   information and Runnion's banking information . Both of these might be

   at risk if disclosed to a third party.

   Answer: Disputed, as all parties testified that the details of the

   negotiations themselves as well as customer information, not just the

   pricing, was confidential. Ex. B, Runnion, 47:3-14, 67:13-15; Ex. C,

   Ryce, 23:17-24:6, 25:11-26:9, Ex. A, Brown, 102:17-103:1; 104:8-19.



                                            12	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 13 of 19 PageID #:544



           Landale moves to strike this statement of fact as Runnion has

   cited to nothing whatsoever within the record in violation of Local Rule

   56.1, which provides that the statement of fact “shall consist of short

   numbered paragraphs, including within each paragraph specific

   references to the affidavits, parts of the record, and other supporting

   materials relied upon to support the facts set forth in that paragraph.”

   Facts without citation are improper as there must be admissible evidence

   for allegations made in summary judgment. Baines v. Walgreen Co., 863

   F.3d 656, 662 (7th Cir. 2017).

                     Landale’s Statement of Additional Facts

   Landale states the following facts pursuant to Local Rule 56.1(b)(3)(C):

       1. Landale Signs and Neon, Ltd. (“Landale”) manufactures custom

   signs and on-premise advertising. Ex. A, Brown, 10:8-10.

       2. Landale was looking to purchase a truck-mounted crane (the

   “crane”) from Runnion Equipment Co. (“Runnion”) that was heavier duty,

   had a higher capacity and was heavier duty than the one it had. Ex. A,

   Brown, 18:16-19:9.

       3. Pat Runnion has been working in equipment sales at Runnion

   Equipment since 1975, and has been the President and CEO of the

   company, as well as working in outside sales. Ex. B, Runnion, 10:2-4,

   43:8-11.

       4. During negotiations, Pat Runnion, the individual at Runnion with

   whom Darrell Brown was negotiating, had indicated that he had a

                                        13	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 14 of 19 PageID #:545



   partner who owned the crane. Ex. A, Brown, 62:4-18. Darrell Brown did

   not know the identity of the partner because it was “none of my

   business.” Ex. A, Brown, 66:6-9.

       5. Landale and Runnion entered into an agreement for the sale of

   the crane. Ex. A, Brown, 118:20-119:20, Brown Ex. 7 (pages 1-3). More

   legible copies of the first three pages of Brown Ex. 7 can be found at

   Brown Ex. 1 (pages 3-5 A).

       6. The contract price was $88,000. The contract was then changed

   to add a $125 document fee. Ex. A, Brown, 56:12-20, Brown Ex. 1 (page

   2 C). The contract was subsequently changed to reduce the purchase

   price by $500 as Runnion could not produce the NAFTA document that

   would permit the vehicle to be exempt from duty, though the contract did

   not say anything about such a document. Ex. A, Brown, 56:21-57:6,

   Brown Ex. 7. The contract price was therefore changed to $87,625

   through the parties’ agreement. Ex. A, Brown, 61:3-10, Brown Ex. 1

   (page 2 D).

       7. Pat Runnion initially emailed Darrell Brown at

   “darrell@landalesigns.com” and continued using this address until at

   least April 20, 2016. Ex. B, Runnion 47:14-24, Runnion Ex. 12. By

   April 26, 2016, Pat Runnion was emailing Darrell Brown at

   Darrell.landalesigns@gmail.com. Ex. B, Runnion 28:1-29:10, Runnion

   Ex. 13.



                                        14	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 15 of 19 PageID #:546



       8. Runnion’s agent had been sending emails (including the eventual

   wire instructions) to a gmail.com account rather than an actual Landale

   Signs email account. Ex. A, Brown, 77:17-25.

       9. Willie Messuck (a Runnion employee), on a call following the wire,

   stated that Darrell Brown’s address had changed to Gmail. Ex. A,

   Brown, 37:1-5.

       10. This change, from an actual custom domain (@landalesigns.com)

   to a gmail.com address was not mentioned to Darrell Brown until after

   the wire transfer, in which Darrell Brown stated, “It’s never been gmail.

   It will never be gmail.” Ex. A, Brown 36:17-37:12.

       11. Landale transferred the funds pursuant to the wire instructions

   from someone purporting to be from Runnion. Ex. A, Brown, 86:16-24.

       12. Landale expected that the information being exchanged, the deal

   going back and forth, was to be kept between Runnion and Landale. Ex.

   A, Brown, 102:17-103:1; 104:8-11.

       13. The information exchanged between Runnion and Landale was

   not kept between the parties, as somebody was able to access the

   information and take Landale’s money as a result. Ex. A, Brown 102:21-

   103:1, 104:17-19.

       14. There’s a custom and practice in the equipment sales industry of

   maintaining the confidentiality of the negotiations of the equipment sale

   for anyone who’s not involved in the sale. Ex. B, Runnion 44:5-13.



                                        15	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 16 of 19 PageID #:547



       15. There’s an obligation of keeping the parties’ banking details

   confidential as between the parties engaging in the equipment sales

   transaction. Ex. B, Runnion 47:3-8.

       16. The seller of equipment in an equipment sales transactions would

   be expected to not disclose the details of the negotiation to third parties.

   Ex. B, Runnion 47:9-14.

       17. Pat Runnion testified, “I’m not out running around telling people

   that I’m trying to sell a crane to X, Y, Z company, that is confidential,

   between myself and X, Y, Z.” Ex. B, Runnion 43:20-44:2.

       18. Pat Runnion testified that “when we start getting into negotiation

   with somebody that’s what I would consider confidential.” Ex. B,

   Runnion 67: 13-15.

       19. Janice Ryce, the Runnion employee who manages day to day

   transactions as well as implements procedures as they relate to

   accounting processes and business, testified that customer information

   is confidential within equipment sales at Runnion. Ex. C, Ryce 11:5-11,

   23:17-24:6.

       20. The details of Runnion’s transactions are confidential and it is

   inappropriate to share them. Ex. C, Ryce 25:11-26:1.

       21. Keeping customer and transaction information confidential is

   “common business practice.” Ex. C, Ryce 26:3-9.

       22. Following the realization that the wire instructions from the party

   purporting to be Runnion were not Runnion’s wire instructions, Landale

                                        16	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 17 of 19 PageID #:548



   both contacted the authorities and the bank, but were told the funds

   were gone. Ex. A, Brown 42:6-17; 90:12-24.

       23. After the wire was transferred but not received, Darrell Brown

   was on the phone with Neil Swindlehurst, Landale’s external IT

   consultant, and Pat Runnion when Pat Runnion admitted that a prior

   impersonation and interception attempt such as happened in the

   Landale transaction had happened with Pat Runnion before. Ex. A,

   Brown, 36:13-24; 38:13-23.

       24. Although Runnion was defined in the interrogatories as including

   its officers, Runnion denied under oath that there had been prior

   interference with electronic communications. Ex. E, Landale’s

   Interrogatories; Ex. F, Runnion’s Answers to Interrogatories.

       25. Runnion also denied in its answer that Pat Runnion “was aware

   of potential interference to his e-mail account.” Ex. G, Answer to Third

   Amended Complaint, ¶ 24.

       26. Notwithstanding these denials, Pat Runnion admitted at his

   deposition that his financial advisor received a fraudulent email

   purporting to be from Pat Runnion asking to be sent money. Ex. B

   Runnion, 35:21-36:13.

       27. Following the interference, Neil Swindlehurst determined that the

   intrusion originated at Runnion. Ex. D, Swindlehurst, 26:8-22.

       28. After Runnion’s IT consultant gave his deposition, Neil

   Swindlehurst opined that Runnion’s IT setup, including the use of an

                                        17	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 18 of 19 PageID #:549



   external IT service to do much of the management, devices that can be

   used on unsecure or public wifi networks to connect with the email, the

   setup of Runnion’s wifi network with passwords being distributed, the

   physical condition of Runnion’s hardware, the use of NAS systems of

   inadequate security, and the use of personal emails at work contrary to

   policy provides further support for his opinion that Runnion was the

   source of the intrusion. Ex. H, Swindlehurst Declaration.

         29. After the Landale transaction, Runnion began requiring

   customers to call to verify the wire instructions to safeguard from

   fraudulent activity, and also added language on the wire transfer

   instructions directing the customers to do so. Ex. C, Ryce, 22:11-23:3;

   27:6-28:4.



                                      Respectfully Submitted,
       Date: November 26, 2018 
                                      /s/Michael D. Haeberle
                                      Thomas E. Patterson (No. 3128587)
                                      Michael D. Haeberle (No. 6309164)
                                      Peter J. Evans (No. 6312759)
                                      Patterson Law Firm, LLC
                                      200 W. Monroe St., Suite 2025
                                      Chicago, IL 60606
                                      (312) 223-1699
                                      Fax: (312) 223-8549
                                      tpatterson@pattersonlawfirm.com
                                      mhaeberle@pattersonlawfirm.com
                                      pevans@pattersonlawfirm.com
                                      Attorneys for Plaintiff



                                        18	
   	
Case: 1:16-cv-07619 Document #: 93 Filed: 11/26/18 Page 19 of 19 PageID #:550



                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

   Landale Signs and Neon, Ltd.,       )
                                       )
               Plaintiff,              )
                                       )
         v.                            )      Case No. 1:16-cv-07619
                                       )
   Runnion Equipment Co., and          )
   John Doe,                           )
                                       )
               Defendants.             )
   ____________________________________)

                                    Exhibit Index for
       Plaintiff’s Answer to Defendant Runnion Equipment Company’s Statement
                    of Undisputed Facts and Plaintiff’s Additional Facts

   Description

   Exhibit A, Deposition of Darrell Brown

   Exhibit B, Deposition of Patrick Runnion

   Exhibit C, Deposition of Janice Ryce

   Exhibit D, Deposition of Neil Swindlehurst

   Exhibit E, Landale’s Interrogatories

   Exhibit F, Runnion’s Answers to Interrogatories

   Exhibit G, Runnon’s Answer to Third Amended Complaint

   Exhibit H, Swindlehurst Declaration




   	                                      	                                     	
